Title: To James Madison from George Washington, 5 August 1789
From: Washington, George
To: Madison, James


My dear Sir,
August 5th. 1789
I want to communicate two matters to Congress; the substance of which is contained in the enclosed Paper. The first requires to be decided upon before the proposed adjournment shall take place—but my motive for commun[ic]ating the other, at this time, is only to fix the attention, & to promote enquiry against the next meeting.
Whether would an Oral or written communication be best?
If the first what mode is to be adopted to effect it?
I would thank you, my good Sir, for amending the enclosed address, if you have leizure, by adding to, or striking out such parts as you may think had better be expunged. I am most Affectly Yours
Go: Washington
